     Case 2:17-cr-00661-DMG Document 1111 Filed 07/08/21 Page 1 of 2 Page ID #:23530



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      ALI MOGHADDAS (Cal. Bar No. 305654)
 4    Assistant United States Attorney
      Major Frauds Section
 5         1100 United States Courthouse
           312 North Spring Street
 6         Los Angeles, California 90012
           Telephone: (213) 894-1786
 7         Facsimile: (213) 894-6269
           E-mail:    ali.moghaddas@usdoj.gov
 8
      Attorneys for Plaintiff
 9    UNITED STATES OF AMERICA

10                             UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    UNITED STATES OF AMERICA,                No. CR 17-00661(A)-DMG

13               Plaintiff,                    NOTICE OF APPEARANCE

14                     v.

15    JULIAN OMIDI,
        aka “Combiz Omidi,”
16      aka “Combiz Julian Omidi,”
        aka “Kambiz Omidi,”
17      aka “Kambiz Beniamia Omidi,”
        aka “Ben Omidi,”
18    SURGERY CENTER MANAGEMENT, LLC,
      and
19    MIRALI ZARRABI, M.D.,
        aka “Mirali Akba Ghandchi
20           Zarrabi,”
        aka “M.A. Ghandchi Zarrabi,”
21
                 Defendants.
22

23          Plaintiff, United States of America, hereby advises the Court
24    that the above-captioned case has been associated with a new
25    Assistant United States Attorney (“AUSA”) as follows:
26    //
27    //
28
     Case 2:17-cr-00661-DMG Document 1111 Filed 07/08/21 Page 2 of 2 Page ID #:23531



 1
                            Name                  E-Mail Address
 2       Newly Assigned     Ali Moghaddas         ali.moghaddas@usdoj.gov
         AUSA
 3

 4          Please make all necessary changes to the Court’s Case
 5    Management/Electronic Case Filing system to ensure that the newly
 6    assigned AUSA is associated with this case and receives all e-mails
 7    relating to filings in this case.
 8     Dated: July 8, 2021                  Respectfully submitted,
 9                                          TRACY L. WILKISON
                                            Acting United States Attorney
10
                                            SCOTT M. GARRINGER
11                                          Assistant United States Attorney
                                            Chief, Criminal Division
12

13                                                /s/
                                            ALI MOGHADDAS
14                                          Assistant United States Attorney
15                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
